J-A12038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: T.K.M.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: B.J., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1230 WDA 2021

                 Appeal from the Order Entered October 1, 2021
     In the Court of Common Pleas of Washington County Orphans' Court at
                              No(s): 63-21-0239


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED: June 3, 2022

        In this matter, B.J. (“Father”) appeals the October 1, 2021 order of the

Court of Common Pleas of Washington County Orphans’ Court terminating his

parental rights to his son, T.K.M. (“Child”), who was born in 2017.        After

careful review, we discern no abuse of discretion and affirm.

        We glean the following, tragic chain of events from the record and from

the orphans’ court’s December 21, 2021 opinion (TCO).            Child currently

resides in Washington County, Pennsylvania with his maternal grandmother

(“Grandmother”) and maternal grandfather (“Grandfather,” and together,

“Grandparents”). Approximately two years prior to Child’s birth, his mother

(“Mother”) informed her parents that she suffered from drug addition,

specifically heroin use. She entered a rehabilitation facility, was discharged,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12038-22



suffered a relapse, returned to rehabilitation, and returned, together with

Father, then her boyfriend, to reside in her parents’ home.

      Mother continued to battle substance abuse issues, and Grandparents

arranged for treatment for her in California, paying the costs for Father to fly

to California with their daughter and then fly back to Pennsylvania, where he

continued to live in Grandparents’ home while she was being treated. Mother

returned home, suffered another relapse, and returned to California for

treatment; while she was in California, and Father was still residing in their

home, Grandparents learned that Father, too, was abusing drugs, and

Grandparents arranged for his transportation to a drug rehabilitation facility

in eastern Pennsylvania. After approximately seven weeks, he returned to

Grandparents’ home.

      In 2016, Mother, again living at her parents’ home with Father, began

refusing the Vivitrol injections she was receiving to block her opiate cravings,

and left Grandparents’ home with Father. Approximately five months later,

the couple, who had no place to stay and were wandering the streets,

returned, with Grandparents again arranging for treatment for the two of

them. Following treatment, the couple returned to Grandparents’ home and

remained there during the summer of 2016, each taking monthly Vivitrol

injections.

      Mother became pregnant in August 2016, and Mother and Father did

well throughout the course of Mother’s pregnancy, attending Narcotics

Anonymous meetings frequently. Father began to work at this time. Child

                                     -2-
J-A12038-22



contracted herpes during his birth and spent three weeks in intensive care

thereafter, but Mother and Father continued to do well, and moved into their

own residence with Child in December 2017. However, after Father fell on ice

and injured his shoulder, he was unable to work and they moved back into

Grandparents’ home in March 2018.

      In July 2018, Father was informed that his three older children from a

prior relationship had been removed from their mother’s care, and

Grandparents agreed that they, too, could come to live in their home.       In

October 2018, Mother and Father were married. On April 12, 2019, Mother

left the house with Child to run errands, picked up Father at work, and

eventually, the three of them returned home; later that evening, Mother was

discovered in the bathroom, unresponsive, and was found to have passed

away from a heroin overdose.       On the day after Mother’s death, Father

relinquished a bottle of oxycodone to Grandmother, telling her that he had

been taking the pills but no longer wanted to do so; Grandparents remained

supportive of Father and again arranged for Vivitrol injection appointments for

him. Father suggested that he and Grandparents enter into a guardianship

agreement to ensure that Child would be cared for should something happen

to him, and on April 22, 2019, they did so.          Temporary Guardianship

Agreement, 4/22/19.

      In June 2019, the maternal grandmother of Father’s three older children

successfully obtained custody of them, after a Children and Youth Services

investigation revealed that Father was using drugs again. The same day that

                                     -3-
J-A12038-22



the three older children left Grandparents’ home, June 8, 2019, Father left

Grandparents’ home, indicating he was going to visit his father for a few days,

leaving Child behind. He did not return to Grandparents’ home after that visit,

and instead travelled to Georgia, to see friends and to scatter a portion of his

wife’s ashes. He spoke once to Child on the phone, because Grandparents

telephoned    him,   but   did   not   communicate   otherwise   with   Child   or

Grandparents until July 5, 2019, when he called to inform Grandparents that

his brother had passed away, and Grandparents took Child to his uncle’s

funeral.

      In July 2019, with Father’s consent, Grandparents enrolled Child in

professional counseling to address his enormous grief and perceived inability

to cope with the loss of Mother. Father saw Child two or three times in July

and August 2019; in July, he returned to remove his belongings from

Grandparents’ home and in August, he inquired about the possibility of

returning to Grandparents’ home with his three older children. Grandparents

sought the advice of the professional counselor, who recommended that they

decline the request. Notwithstanding Father’s inquiry about moving back to

Grandparents’ home with his older children, he later testified that he began a

romantic relationship, and moved in with, a woman and her two children on

July 5, 2019, and they were married in February 2020. See N.T., 10/1/21, at

318, 416.




                                        -4-
J-A12038-22



     Father did not contact Child in September 2019 and visited him once in

October 2019, and again several times during the 2019 Thanksgiving and

Christmas holidays. He did not see Child in January or February 2020.

     In March 2020, after discovering during criminal proceedings for

Mother’s heroin dealer that Father had in fact been with Mother at the time

she purchased the heroin, Grandparents decided to file for primary physical

and sole legal custody of Child. In April 2020, Father revoked the temporary

guardianship agreement he had previously signed. On August 27, 2020, an

interim consent custody order was entered awarding legal and physical

custody to Grandparents; Father was granted supervised visitation one time

each week, increased by an October order to two times per week, supervised.

Father had not contributed any funds to help care for Child and in September

2020, Grandparents filed for child support.         On February 8, 2021,

Grandparents filed a petition for involuntary termination of parental rights.

Hearings were held on July 8, 2021, September 24, 2021, and October 1,

2021, at which time the orphans’ court ordered Father’s parental rights

terminated pursuant to 23 Pa.C.S. §§ 2511(a)(1), (a)(2) and (b). On October

15, 2021, Father timely filed a notice of appeal and a concise statement of

matters complained of on appeal.

     Before this Court, Father presents three questions for review:

     I.   Whether the trial court abused its discretion by finding that
     grounds existed to terminate the father’s parental rights
     pursuant to 23 Pa.C.S. § 2511(a)(1)?



                                    -5-
J-A12038-22


      II.  Whether the trial court abused its discretion by finding that
      grounds existed to terminate the father’s parental rights
      pursuant to 23 Pa.C.S. § 2511(a)(2)?

      III. Whether the trial court abused its discretion by finding that
      sufficient evidence existed to terminate father’s parental rights
      pursuant to 23 Pa.C.S. § 2511(b)?

Father’s Brief at 16-28.

      Our standard of review in termination of parental rights cases is well-

settled:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotations marks

omitted).

      Section 2511 of the Adoption Act governs the involuntary termination of

parental rights. 23 Pa.C.S. § 2511. It requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b); determination of the
      needs and welfare of the child under the standard of best interests
      of the child.


                                      -6-
J-A12038-22



In re L.M., 932 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

standard of clear and convincing evidence means testimony that is so clear,

direct, weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitation, of the truth of the precise facts in issue. In re

R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (citations omitted). Here, the

court terminated Father’s parental rights to Child pursuant to Sections

2511(a)(1), (a)(2), and (b). We need only agree with the court as to any one

subsection of 2511(a) as well as Section 2511(b) to affirm. See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc).           We therefore address

Father’s claim under subsection (a)(2) and (b).

      Under section 2511(a)(2), the petitioners were required to establish by

clear and convincing evidence, that: (1) Father’s conduct demonstrates

repeated and continued incapacity, abuse, neglect or refusal to assume

parental responsibility for Child; (2) such incapacity, abuse, neglect or refusal

caused Child to be without essential parental care, control or subsistence

necessary for his physical or mental well-being; and (3) Father will not remedy

the causes of the incapacity, abuse, neglect or refusal. See In re Adoption

of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (citations omitted). The

grounds for termination are not limited to affirmative misconduct.       To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties. Id.

      Father argues that there has been no evidence produced to demonstrate

abuse, neglect or refusal to accept parental responsibilities for Child; he

                                      -7-
J-A12038-22



asserts that to the extent his “lesser involvement” with Child between July

2019 and March 2020 can be characterized as neglect or refusal to accept his

responsibilities, he has remedied that through his defense of Grandparents’

child custody action. Father’s Brief at 25. He testified that between July 2019

and the date he was served with the custody complaint in March 2020, he saw

[Child] “at least once a month,” with the visits arranged by calling

Grandmother and asking her whether it was okay for him to come to

Grandparents’ house after work. N.T., 10/1/21, at 351. He explained that

when he left Child with Grandparents in 2019, he did so because he did not

know where he was going to go, or if he would have a roof over his head. Id.

at 409. Notwithstanding his inquiry to Grandparents in August 2019 as to

whether he might return to their home with his three older children, he

testified that on August 7, 2019, he signed an agreement with the older

childrens’ grandmother granting her primary custody, along with her consent

that she would not request child support or money of any kind from him

without his prior consent. Id. at 401. He admitted that he continues to drive

vehicles although the last time he had a driver’s license was 2012. Id. at 412.

      Here, we find there was ample evidence to justify the orphans’ court’s

termination of Father’s parental right to Child pursuant to Section 2511(a)(2).

Indeed, the court stated:

      There was much evidence in this case regarding [F]ather’s
      incapacity and his inability to parent [Child]. The testimony of the
      therapist Ms. Lewis and the guardian ad litem, Renee Colbert,
      Esquire, as well as [F]ather’s admissions, illustrate [Father’s]
      parental incapacity. As detailed above, [Child] suffered the

                                     -8-
J-A12038-22


      devastating loss of his mother at an extremely young age.
      Thereafter, he essentially lost his father as well, when [F]ather
      simply walked out of [Child’s] life and left him to be cared for by
      grandparents.
                                    - - -

      In addition to the concerns about [F]ather’s inability to nurture
      [Child’s] physical and emotional stability, there were concerns for
      [Father’s] ability to provide for [Child]. Father informed Ms.
      Colbert that he was unemployed and that his wife was also
      unemployed. Father also offered testimony that raised concerns
      about his ability to maintain his sobriety. The history of drug
      addiction is well-documented in this case. Father was abusing
      substances at the time of [Mother’s] death. Father testified that,
      despite his struggles with addiction, he routinely will take opiates
      when prescribed to him by a doctor.

      The evidence clearly demonstrates that [Child’s] mental, physical,
      and emotional well-being were best served in the care of his
      grandparents.    Father is unwilling and incapable of serving
      [Child]’s best interests. . .Father’s behavior demonstrated his
      unwillingness to meet [Child’s] needs, while [G]randparents
      ensured that [Child] received all the love, care, and support that
      he needs.


TCO at 17-19.

      The court determined that although Father had been exercising some of

his visitation and telephone rights subsequent to the custody schedule entered

into in August 2020, those actions did not meet the definition of parental

duties. As was established during the hearings, for the period from August

2019 through December 2020, Father admittedly collected Child’s social

security benefits for his own use instead of providing those benefits for his

son. Id. at 14; N.T., 7/8/21, at 153; N.T., 10/1/21, at 420. Father admitted

that he had not attended Child’s doctor or dentist appointments, and did not

know the names of his medical providers, where Child attended school, or

                                     -9-
J-A12038-22



indeed when he started school; he attended one session with Child’s therapist,

and made no effort to be involved thereafter. N.T., 10/1/21, at 423.

      Child’s guardian ad litem (“GAL”) testified, regarding her visit with

Father and Child while they were together at Grandparents’ house, that Father

“did not demonstrate that he served in a parent role.” N.T., 9/24/21, at 277.

She stated that she would be very concerned with Child having any time alone

with Father, indicating that “[Father] couldn’t redirect [Child] away from areas

that were dangerous for him. He did not interact with him. He didn’t say,

what do you want to do [ ]?” Id. at 278. Child’s GAL further stated:

      We have no evidence that [Father] has addressed his addiction
      needs. We have no evidence that he has addressed his criminal
      needs including – I do recall there was a DUI, which is why his
      license was suspended. So we have issues that he can’t transport
      [Child]. We have issues about the housing . . . I think those are
      grave concerns, and they haven’t been remedied.

Id. at 287-88.

      The licensed professional counselor who has treated Child since July

2019 testified that after supervised visits with Father commenced following

the August 2020 custody order, Child exhibited concerning behaviors such as

aggression and changes in sleep pattern.            N.T., 7/8/21, at 41-43.

Grandmother testified at length regarding her efforts to comfort Child, who

was two when his mother overdosed, in the days following her daughter’s

death. She recounted Child’s terrible cries for his deceased mother at night

and her attempts to console him, while Father remained in his bedroom; when

she reported to Father that she and her husband had had a “really bad night


                                     - 10 -
J-A12038-22



last night with [Child], that he was up screaming and crying for [Mother] all

night,” Father replied, “Yeah, I heard.” Id. at 99. On another night shortly

after [Mother] died, Child became so ill that Grandparents determined that he

should be taken to Children’s Hospital, where he had been treated following

his birth, and when she informed Father at 4:00 A.M. that they were going to

do so, he told them that he would just go to work and call them later. Id. at

101.

       Grandmother testified that after she and her husband filed for custody

in March 2020 there was no contact with Father for several months; she stated

that Father began to make phone calls to Child about once a week starting in

June, but it was not until August that he asked for a visit. Id. at 157; N.T.,

9/24/21, at 171. She described the visits as “inconsistent,” stating that in the

last three to four months he has missed more visits than he has made;

“[s]ometimes he’s sick. Sometimes – once he dropped his phone in the toilet.

Once he fell asleep; he wasn’t feeling well. Family emergencies. There have

been three or four times that he said he had a family emergency . . . [s]o it’s

a variety of reasons.”   N.T., 9/24/21, at 174-75.

       At the conclusion of the hearings, held over three days, the orphans’

court concluded that:

       Based on the testimony, including the testimony of Patricia Lewis,
       the counselor/therapist, and the testimony and report and
       recommendation of the [GAL] and the Court’s assessment of the
       credibility of the witnesses that have testified in these
       proceedings, the Court finds that [Father] [ ], has evidenced a
       settled purpose upon leaving [Child] on July 5th [ ] 2019, offering


                                     - 11 -
J-A12038-22


      the maternal grandparents the guardianship of [Child], and
      thereafter, not acting in a parental role.

      But for [Grandparents], [Father’s] incapacity, neglect, and failure
      to act in that parental role, even as early as – or as recently as
      the recent visit in the summertime that the [GAL] testified to.
      While Father has made – has participated in some visits with
      [Child] and has provided gifts, [ ] I have heard no testimony of
      [him] acting in a parental role.


N.T., 10/1/21, at 464. Father has failed to demonstrate that the orphans’

court erred or abused its discretion in finding that there was clear and

convincing evidence that his parental rights should be terminated pursuant to

Section 2511(a)(2). As stated above, we are required to accept the credibility

determinations of the orphans’ court, who had the opportunity to observe the

witnesses and hear their testimony over three days of hearings, so long as

they are supported by the record.

      We must, therefore, next review the court’s determination pursuant to

Section 2511(b) that termination was in the best interests of Child.        Our

Supreme Court has stated:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      §2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include [i]ntangibles such as love,
      comfort, security, and stability . . . [T]he determination of the
      child’s “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of permanently
      severing the parental bond.


T.S.M., 71 A.3d at 267.



                                    - 12 -
J-A12038-22



      Father asserts that the totality of evidence reveals that he has

maintained a bond with Child in spite of the obstacles they have faced.

Father’s Brief at 28. He contended at oral argument that a formal bonding

assessment is required to prevent a “he said, she said” analysis. However,

subsection 2511(b) does not mandate a formal bonding evaluation. See In

re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). In evaluating a parental

bond, “the court is not required to use expert testimony. Social workers and

caseworkers can offer evaluations as well.” Id.

      At the termination hearing, Child’s GAL testified that Child does not

demonstrate a bond with Father.      N.T., 9/24/21, at 274.     She stated that

during the visit she witnessed, Father “did not demonstrate that he served in

a parent role,” but rather, served as “a friend, a playmate.” Id. at 277. At

the conclusion of her testimony, the orphans’ court asked the GAL what the

effect on Child would be if the court were to terminate Father’s parental rights;

she responded, “I don’t think it would have much effect at all. [Child] clearly

had a very different relationship with his mother than he has with his father.”

Id. at 301.   She commented, “this child sees [Grandfather] as his father.

[Grandfather] has rocked him to sleep every single night in the big lounge

chair and held him.” Id. at 302.    The orphans’ court opined that:

      [T]he circumstances clearly warranted severing the parental ties
      between [F]ather and [Child]. Although [F]ather has made some
      attempts to visit [Child], call [Child], and purchase gifts for
      [Child], there was no evidence of a father and son bond. The
      testimony presented at trial demonstrated the lack of a bond
      between [F]ather and [Child]. [Child] does not enjoy phone calls


                                     - 13 -
J-A12038-22


      or visits with [F]ather and prefers not to discuss [F]ather in
      therapy. Even under ideal situations, such as playing at the park,
      [Child] showed indifference to [F]ather’s presence and would play
      with other children. There is no indication of affection between
      [Child] and [F]ather. Additionally, the visits with [F]ather often
      have an adverse effect on [Child’s] mood and behavior . . . .Thus,
      the severance of parental rights would have no detrimental effect.
      On the other hand, [Child] has a strong bond with [G]randparents
      as they are the ones who have stepped into the parental role.
      [G]randparents provide for [Child’s] physical, mental, and
      emotional well-being and it was in [Child’s] best interest to
      promote their bond while severing ties with [F]ather.


TCO at 20-21. Here, we find the orphans’ court’s conclusion is supported by

competent record evidence, and we discern no error or abuse of discretion in

its determination under Section 2511(b). Accordingly, we affirm the orphans’

court order terminating Father’s parental rights to Child.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2022




                                    - 14 -